Citation Nr: 0607909	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  99-22 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Reiter's syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active service from June 1961 
to October 1963.  According to a DD Form 214, Armed Forces of 
the United States Report of Transfer or Discharge, the 
veteran also had active military duty from October 1963 to 
August 1969.  He also served on active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
Army National Guard.  

This appeal arises from a February 1999 rating action of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for Reiter's syndrome.

This matter was remanded in January 2001 for further 
development.  After the case was returned to the Board, it 
was again found necessary to conduct development and it was 
remanded again in October 2003 for further development under 
Disabled Veterans of America v. Secretary of Veterans Affairs 
(DAV v. Sec'y of VA), 327 F.3d 1339 (Fed. Cir. 2003), which 
invalidated the Board's ability to cure VCAA deficiencies.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately the Board finds that another remand is 
necessary in this case.  The Board notes that after the 
veteran's active service from June 1961 to June 1969, he 
served in the National Guard and retired from the National 
Guard in September 1998.  He is claiming entitlement to 
service connection for Reiters syndrome, to include 
consideration of whether it was incurred or aggravated during 
a period of active duty while in the National Guard.  

The veteran's service medical records from his period of 
active service between 1961 and 1963, primarily reflect 
repeated treatment for gastrointestinal problems, including 
duodenal ulcer in February 1968.  Elsewhere the service 
medical records reflect treatment for gastrointestinal 
problems diagnosed as gastroenteritis both before and after 
his treatment for the duodenal ulcer.  The service medical 
records for this period of time do not reflect obvious 
indicators of Reiter's syndrome, as there is no evidence of 
treatment for urinary problems, arthritis or eye problems.  

In accordance with the Board's development request in October 
2003, records from his National Guard service have been 
obtained and are associated with the claims file.  These 
records include medical and personnel records, as well as 
records in conjunction with a claim for entitlement to Social 
Security benefits.  

Clarification of all the dates for active duty for training 
is necessary as it does not appear that all possible dates of 
active duty for training (ACDUTRA) were addressed by the RO.  
The Board notes that the Board in its October 2003 remand 
requested clarification of the veteran's National Guard 
service.  The RO in its November 2005 supplemental statement 
of the case (SSOC) has stated that based on its review of the 
National Guard records obtained, the veteran's active duty 
for training dates are as follows:  July 27, 1987 to 
September 16, 1987; September 17, 1987 to June 17, 1987 (this 
appears to be in error); July 5, 1988 to September 16, 1988; 
September 17, 1988 to September 28, 1988; April 1, 1989 to 
July 27, 1989; August 14, 1989 to September 16, 1989; 
September 17, 1989 to September 30, 1989; January 8, 1990 to 
May 26, 1990; and December 29, 1990 to February 28, 1991.  

This SSOC also gave the active duty service dates as only 
being between June 1961 to August 1963, despite evidence 
reflecting that it extended to August 1969.  The RO failed to 
address other records in the claims file as possibly showing 
additional active duty for training, such as various 
certificates of training from between July 1985 and October 
1997 that are associated in the claims file.  In reporting 
the dates of active duty for training, the RO did not fully 
address the service medical records obtained from the 
veteran's reserve unit that are outside of the RO's listed 
dates and appear to show possible treatment of Reiter's 
syndrome during possible active duty for training.  Such 
records include a January 1987 record from "troop medical 
clinic" showing right scapular pain with lifting, and an 
August 1990 clinic record showing pain in the thoracic area 
after moving ammo.  

A full review of the veteran's reserve records showing 
possible Reiter's syndrome symptoms reflects evidence of 
arthritis shown as early as 1984 when a June 1984 periodic 
examination revealed a finding of arthritis in the hands with 
slight deformity of the right third PIP joint, and he 
confirmed having arthritis in the accompanying report of 
medical history which also noted complaints of arthritis in 
both hands with slight deformity of the right third PIP 
joint.  Among additional reserve records showing treatment 
for possible Reiter's syndrome symptoms includes a January 
1987 troop medical clinic record showing complaints of pain 
in the right scapular area with lifting more than 50 pounds, 
a January 1988 record showing complaints of bursitis and 
anemia, an undated treatment record directly above a 
September 16, 1988 record showing complaints of bilateral 
tendonitis of both elbows, an April 1988 treatment record for 
a right ankle sprain.  

An April 1988 VA report of medical history associated with a 
periodic examination from the same date reflects a history of 
arthritis in several joints and doctor's notations of in both 
elbows and the right shoulder with no swelling.  It did not 
limit his motion and no medication was used.  The actual 
examination from April 1988 was normal.  The Board notes that 
the RO in its November 2005 SSOC determined that this 
examination was the only medical record that met a period of 
active duty for training.  No mention was made by the RO of 
the veteran's arthritis complaints in this SSOC.  

Also reserve records show treatment for musculoskeletal 
complaints between 1989 and 1991, including a May 1989 
treatment record for a cataract of the left eye, an August 
1990 record which showed complaints of painful right thorax 
after moving ammo, with an acute strain assessed.  Complaints 
of back pain are also documented in March 1991.  A July 1992 
VA report of medical history associated with a periodic 
examination from the same date reflects a history of 
arthritis with the doctor's note stating that the veteran has 
arthritis and took aspirin to treat.  The actual examination 
from July 1992 was normal.  Finally in June 1995 the veteran 
was noted to be seen for profile for his right ankle which 
was assessed as a chronic right ankle sprain.  

The Board notes that a VA examination was conducted in March 
2002, which diagnosed Reiter's syndrome and contained an 
opinion that it was not as likely as not that this disorder 
had an onset between June 1961 and August 1969.  The examiner 
also opined that if the Reiter's disease existed prior to 
service, that it was not likely that this disease underwent a 
worsening during this period of active duty.  This 
examination predates the time in which the complete reserve 
records were obtained and thus did not include a review of 
the additional reserve records, including the medical records 
showing some arthritic type of complaints or other possible 
indicators of Reiter's syndrome during active duty for 
training.  Thus it was not possible for this examination to 
address the question whether the veteran's Reiter's syndrome 
was incurred during or aggravated by any active duty for 
training that the veteran underwent.  The Board notes that 
the Board's remand of January 2001 directed the examiner to 
address the question of whether active duty for training 
caused or aggravated the veteran's Reiter's syndrome.  Thus 
for reasons stated above, the March 2002 examination is not 
in compliance with these remand orders.  

This examination also did not include review of records 
obtained from the Social Security Administration, nor did it 
include review of additional medical opinions from the 
veteran's private physician dated in June 2002, November 2002 
and January 2003.  These medical opinions assessed the 
veteran with a left C7 radiculopathy, left median neuropathy 
at the wrist, left ulnar neuropathy at the elbow, common 
migraine headaches, low back pain and pain in the lower 
extremities possibly representing neuropathy and contained an 
opinion that the veteran's sit ups and pushups may have 
contributed to some of his severe neck and low back pain and 
degenerative arthritis.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The Court has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, under the holding in Stegall, this case must be 
remanded again to ensure full compliance with the provisions 
of the VCAA.

Further, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The VBA AMC should clarify the dates 
of all active duty for training as set 
forth by the complete service personal 
records and service medical records, 
including a correction of any errors 
shown in the November 2005 SSOC.  The 
dates of all periods of active duty for 
training must be set forth in writing.

3.  The VBA AMC should schedule the 
veteran for a VA examination by a 
specialist in rheumatoid diseases as to 
the nature and etiology of the veteran's 
claimed Reiter's syndrome.  The 
examination should determine whether any 
Reiter's syndrome is due to or aggravated 
by the ACTDTRA.  The claims file, a 
document setting forth all dates of 
ACTDTRA, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his Reiter's syndrome.  If the appellant 
fails to report for an examination, the 
doctor should render the requested 
opinion based on a review of the claims 
file.  

Specifically, the examiner is requested 
to provide an opinion as to (1) whether 
it is at least as likely as not (at least 
a 50 percent chance) that any period of 
active duty for training (ACDTRA) 
aggravated or contributed to or 
accelerated his Reiter's syndrome beyond 
its natural progression.  If there is any 
aggravation shown or acceleration of any 
pathologic process of Reiter's syndrome 
from ACDTRA, the examiner must state to 
what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, the VBA AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided an SSOC.  
It must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


